ORDER

Having found the asserted claims of the 5,544,289, 5,568,618, 5,649,120, and 5,774,-678 patents invalid, the district court judgment must be read as finding those claims not infringed. Accordingly, the cross appeal filed by Pitney Bowes, Inc., in 2007-1501 is dismissed because it does not seek to enlarge the judgment, but merely asserts an alternative ground to affirm the judgment of non-infringement below.
Three briefs filed in this case, the “Brief of Defendant — Cross-Appellant Pitney Bowes, Inc.,” the “Response and Reply Brief for Plaintiffs-Appellants Ricoh Cor*321poration and Ricoh Company, Ltd.,” and the “Reply Brief of Cross-Appellant Pit-ney Bowes, Inc.,” are stricken without prejudice to refiling proper response and reply briefs in compliance with the page or word limits of Fed. R.App. P. 32(a)(7). No increase in the applicable page and word limits will be granted. The parties are directed to file compliant briefs according to the following schedule:
The response brief of defendant-appellee Pitney Bowes, Inc. shall be filed no later than Monday, August 4, 2008.
The reply brief of plaintiffs-appellants Ricoh Corporation and Ricoh Company, Ltd. shall be filed no later than Thursday, August 7, 2008.